In re: Harvey Lee Spruill, Deceased (through Mrs. Ica Mae Cowan Spruill, and Mrs. Carolyn Spruill Pankey and Mrs. Willie Mae Spruill Matthews, his Daughters, as Legal Successors and Representatives) applying for certiorari, or writ of review, to the Court of Appeal, First Circuit. 183 So. 2d 141.
Writ refused. On the facts found, we find no error in the judgment.
SUMMERS, J., is of the opinion the writ should be granted. The Civil Service Commission has made no independent evaluation or finding on the question of the punishment meted out. See Brickman v. New Orleans Aviation Board, 236 La. 143, 107 So.2d 422 (1958).